Case 2:19-cv-00277-TC-JCB Document 192-3 Filed 08/31/20 PageID.2929 Page 1 of 5




                         EXHIBIT 3
8/31/2020Case   2:19-cv-00277-TC-JCB      Document
                                 Felix Weinberg PLLC Mail192-3        Filed 08/31/20
                                                          - FW: title commitment for my NoahPageID.2930
                                                                                             Carmel In purchase Page 2 of 5




  FW: title commitment for my Noah Carmel In purchase




    -----Original Message-----
    From: Linda Camp <linda@lindacamp.com>
    Sent: Sunday, April 7, 2019 8:00 PM
    To: 'kparkin@firstam.com' <kparkin@firstam.com>
    Subject: FW: title commitment for my Noah Carmel In purchase



    I never heard back from you.........



    -----Original Message-----

    From: Linda Camp <linda@lindacamp.com>

    Sent: Sunday, March 31, 2019 7:37 PM

    To: 'kparkin@firstam.com' <kparkin@firstam.com>


https://mail.google.com/mail/u/0?ik=db82c11d82&view=pt&search=all&permmsgid=msg-f%3A1675409133268463882&simpl=msg-f%3A16754091332…   1/4
8/31/2020Case   2:19-cv-00277-TC-JCB      Document
                                 Felix Weinberg PLLC Mail192-3        Filed 08/31/20
                                                          - FW: title commitment for my NoahPageID.2931
                                                                                             Carmel In purchase Page 3 of 5
    Subject: title commitment for my Noah Carmel In purchase



    Sorry for separate attachments. My efax is down so I had to scan each one.



    It was only this week I received my First American Title Commitment with the Schedule A, Schedule B and Exhibit A for
    portion of shares to purchase September 2018 Kindercare, Puyallup, WA.

    For Noah Carmel ID. I only have the following attached documents. I am missing the Title Commitment, Schedule A, B
    and anything else that would be a part of the Title Commitment.

              I have never received them.

    Will you please provide at your soonest.

    Thank you,



    Linda S. Camp-Merklin

    321-377-3052

    linda@lindacamp.com

    Bryan A. Merklin

    352-223-5547

    bryan@bryanmerklin.com

    __________________________________________________________________________________________
    ______________________




    From: Parkin, Kirsten < >

    Sent: Thursday, August 9, 2018 11:35 AM

    To: Scott Rodli <scott@erg1031.com>; Scott Beynon <scott@rockwelltic.com>; Christopher J. Ashby
    <chris@rockwelltic.com>; Greg DeSalvo <gdesa5@yahoo.com>; Dave Foster <dave@erg1031.com>; Linda C
    <linda@lindacamp.com>

    Subject: 1031 Exchange - 13315 Illinois St, Carmel, IN 46032 - Blush Property, LLC



    Thanks!



    Kirsten Parkin

    Commercial Escrow Officer

    First American Title Insurance Company ~ National Commercial Services One Point of Contact For All Your Local and
    National Real Estate Needs

    215 South State Street, Suite 380, Salt Lake City, Utah 84111

    Direct 801-578-8876     eFax 866-344-5051



https://mail.google.com/mail/u/0?ik=db82c11d82&view=pt&search=all&permmsgid=msg-f%3A1675409133268463882&simpl=msg-f%3A16754091332…   2/4
8/31/2020Case   2:19-cv-00277-TC-JCB      Document
                                 Felix Weinberg PLLC Mail192-3        Filed 08/31/20
                                                          - FW: title commitment for my NoahPageID.2932
                                                                                             Carmel In purchase Page 4 of 5

     7 attachments




                        Image (2).jpg
                        428K




                        Image (4).jpg
                        506K




                        Image (5).jpg
                        835K




                        Image (6).jpg
                        797K




                        Image (7).jpg
                        645K




                        Image (8).jpg
                        818K


https://mail.google.com/mail/u/0?ik=db82c11d82&view=pt&search=all&permmsgid=msg-f%3A1675409133268463882&simpl=msg-f%3A16754091332…   3/4
8/31/2020Case   2:19-cv-00277-TC-JCB      Document
                                 Felix Weinberg PLLC Mail192-3        Filed 08/31/20
                                                          - FW: title commitment for my NoahPageID.2933
                                                                                             Carmel In purchase Page 5 of 5




                        Image (9).jpg
                        819K




https://mail.google.com/mail/u/0?ik=db82c11d82&view=pt&search=all&permmsgid=msg-f%3A1675409133268463882&simpl=msg-f%3A16754091332…   4/4
